Title: To Alexander Hamilton from Robert Morris, 12 February 1782
From: Morris, Robert
To: Hamilton, Alexander


Philadelphia, February 12, 1782. Sends the several receivers an “Advertisement respecting the Receivers of Continental Taxes,” which states: “And whereas it is not only necessary that some precise mode be adopted for managing the public Business in this respect, but also that the same be publickly known, so that all Persons concerned therein may have due notice thereof I have therefore established the following rules in that Behalf, for the Receivers who have been or shall be by me appointed.”
